Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 1 of 14

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
West Palm Beach Division

IN RE CASE NO. §8-19441~BKC~EPK
160 ROYAL PALM LLC, CHAPTER 11
Debtor.

/

 

REVISE}) OBJECTION TO DEBTOR’S MOTION FOR APPROVAL OF
SE'I`TLEMENT AGREEMENT, ANI) RELA'I`E}) ASSET PURCHASE AGREEMENT,
WITH KK~PB FINANCIAL, LLC AN]) GLENN F. S’I`RAUB

Creditors Wang Jue, Wang Jian, Sun I\/lengyang, Gao Yi, Chon Jun, Zhang Shikun, Cheng
I”¢i, Tan ling, Li Xiang, Liu Danqiag, Man Mingyue, Wang Jing and Liu Chenglin (the “Other
Palm House Investors”), by and through its undersigned oo‘onsel, hereby file this Opposition to
Debtor’s Motion for Approval of Settlomont Agreement, and Related Assot Purchase Agreemont,
With KK-PB Finanoial, LLC and Glonn F. Stz‘aub (D.E 523), and State the following in support
thereof:
MBQM
1. On August 2, 2018 the Debtor filed a voiuntai‘y petition for re§ief under chapter l l of
the United States Bankmptoy Code, 11 U.S.C. §§ 1101 et Seq.
2. 'I`he Other Paim House lnvostors have filed Claim Nos. 73 through 85 in this
bankruptcy oase, totaling $30,844,346.
3. On November 26, 2018, the Ot`ner Palrn House Invostors filed Suit in tile Cirouit Court

of the Fifteenth J udicial Circuit in and for Palm Beaoh County, Fl.orida against Sovoral

persons and entitios, including KK~PB Finanoial, LLC (“KK-PB”), Gion F. Straub

1 l 879(}7\1.1

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 2 of 14

(“Stranb”)l , New Haven Contracting Soutli, lno. (“l\lew Haven”), Niehoias Laudano
(“Laudano”), and Debtor Palm I~iouse Hotei (“Palrn i~louse Hotel”) in Case No. 20l 8~
CA»Ol4Sl alleging that the Real Property had been used to perpetuate common law
and securities fraud against the Other Palm House Investors.2

The Other Palm House Investors are i3 investors originally from Ciiina (one of Whom
now resides in Palm Beaeh Connty, Fiorida) Who are among 90 victims of the l?alrn
House Hotel EB-S fraud Whieh has been the subject of news stories of predicate acts of
Wrongdoing, SEC actions and criminal indictments Over $45 million of funds from
EB-S investors, ineiu.ding over $7 million of that of these Other Paim l~louse Investors,
Was frittered away in seif~dealing and Wrongful conduct perpetrated or aided by KK~
PB, Stranb, New I"Iaven, Laudano, and Palrn House Hotel.

On January 25, 2019, Debtor filed its Motion for Approval of Settleinent Agreement,
and Reiated Asset Purehase Agreernent, With KK~PB Financiai, LLC and Gienn F.
Straub (“Proposed Plan”) (D.E. 523).

The Proposed Plan puts forward a proposition in Wiiieh KK~PB Will purchase the
property located at 160 Royal Pahn Way, Palrn Beach, Fiorida (“Reai Property”) for
ss,izs,oo in cash and a credit of ss,ia§,sea. 3

AS part of the Proposed Plan, the Debtor is to use the $5,125.00 to pay fees, broker
eornpensation, and creditor eiaims, including the 33 0,844,346 of claims by the Otlier

Pairn House lnvestors.

 

1 Straub is the principal and owner of KK~PB

2 'l`here is a separate pending matter in the Unites States i)istriet Coart for the Southern District of Fiorida {Case No.
9:16*<:\/~8} 87l-KAM) filed by 63 EB-S investors against, among others KK-PB, New ilaven, Laudano, and Pa§in
House I~Iotel for similar fraud as alleged by the Other Pairn Hoase investors in its action

3 Straub, via KK-PB, purchased the Real Property in 2009 for approximately $iO million and Sold it in 2013 for
approximateiy $36 miilion.

li87907v.l

2

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 3 of 14

8. Speciiicaily, the Proposed Plan’s pertinent part regarding the payment states:

th Settlement Payrnent: KK-PB shall pay Debtor
$5,125,000.00 (the “Settlernent Payrnent”). The
Settlernent Payrnent shall be utilized by the Debtor to pay,
among other things and if applicable, the Break~Up Fee,
broker compensation, the $200k Payrnent, the $501<
Payn'rent, and ailowed creditor ciairns, inciuding the
allowed claims ot` the EB~S lnvestors and tire Other EB-S
Creditors.

Secl‘ion 31.¢2 of}’roposed Plan
9, l\/lore importantly, the Proposed Pian seeks to bar claims and litigation by creditors,
inciuding the Other Pairn liouse investors against KK-PB, Straub, Nevv Haven,
Laudano, and ail “related parties and professionals”, among others, as a condition of
confirmation
lO. Speciticaiiy, the Proposed Plan’s pertinent part regarding barring claims states:

_c"l_: Bar ()rder/Iniunetion/T§iird Party Releaus_§_s_i KK-PB
and Mr. Straub’s entry into the Settiernent Agreernent and
APA is expressly conditioned upon the Court’s entry of an
order barring/enioining/releasing ali claims and litigation
by the EB-S lnvestors, the Other EB-S Creditors, and any
other creditors or potential creditors against KK»PB, Mr.
Straub, Galle, l\/ir. Spano, Nevv Haven, i\/ir. Laud.ano, and
related parties and professionais, vvith respect to any and
ali actions and transactions arising from or relating to
Debtor, the Real Property, the investments made by tire
EB-S investors and Other EB~§ Creditors in Palin House
iiotel, LLLP, and any and ali other matters that Were
directly or indirectly, or tangentialiy, related to the Reai
Property, Debtor, or Debtor’s estate.

Secf'ion 3 ].g QfProposed Plan
entaemm'lm
il. The standard in this Circuit for approving a bankruptcy settlement requires analyzing

the four factors 'l`he factors are: (a) the probability of success in the iitigation; (b) tire

f 1879{)7v.i

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 4 of 14

difficultiesz it any, to be encountered in collection; (c) the complexity of the litigation
involved, and the expense, inconvenience and delay necessarily attending it; and (d)
the paramount interests oi" the creditors and a proper deference to their reasonable views
in the premises Wallis v. Justice Oaks Il, Ltd., F. 2d 1544, 1549 (1l"1 Cir. 1990).

l2. When a bankruptcy settlement also seeks entry of a bar order“, the bankruptcy court
must also determine whether the bar order is fair and equitable to the parties whose
claims will be barred/enil oined. 'l` he proponent of the plan has the burden ot` establishing

that the settlement and bar order meet the standards for approval in re GunnAllen Fin.

 

111_§_., 443 B.R. 908, 9l5 (Banl<r. M.D. Fla. 201l) (bar order and channeling injunction
structure rejected where creditors to be precluded from seeking relief from non~debtor
defendants apart from bankruptcy estate).

i?>. This 11lh Circuit has held, “Bar orders ought not to be issued liglrtly, and should be
reserved for those unusual cases in which such an order is necessary for the success of
the reorganization and only in situations in which such an order is t`air and equitable
under all the iacts and circumstances 'l`lie inquiry is l"act intensive in tire extreme.” inn
re Seaside Eng’g & Surveying, lnc., 780 F.3d 1070, l078~79 (l ith Cir. 2015).
(irct[z'cz'zea'for emphasis).

14. When a bar order seeks to bar creditors pending claims and actions against non-debtors,

as is the case here, the Court is to place great weight on the fourth lustice Oal<s factor.

 

4 Bankruptcy court has authority to enter bar orders, barring nonsettling third parties from asserting claims against
settling defendant, where such orders are integral to settlement in adversary proceeding Bankr.Code, 11 U.S.C.A. §
IOS(a); Fed.Rules Civ.Proc.Rule 16, 28 U.S.C.A.; Fed.Rules Bankr.Proe.Rules 70§6, 9019(21), l 1 U.S.C.A. i\/latter
of Muni`ord lnc., 97 93d 449 (l ltb Cir. 1996)

 

1 187907v.1

15.

16.

1 187907v.l

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 5 of 14

_l_d_. at 9l6. Accordingly, this Court should place the greatest Weight on the interest of
and defer to reasonable views of the creditors, including the Other Palm ll_ouse
lnvestors, When evaluating the adequacy of the bar order. 'l`heir view/is that the
proposed settlement is unfair and should be rejected

When determining Whether to enter a bar order against non-settling defendants, the
court must make a reasoned determination that the bar order is fair and equitable in
making such a determination, courts consider the interrelatedness of the claims that tire
bar order precludes, the likelihood of non~settling defendants to prevail~on the barred
claim, the complexity of the litigation, and the likelihood of depletion of the resources

of the settling defendants Matter of l\/lunford lnc., 97 F.3d 449, 455 (11th Cir. 1996)

 

'l`he proposed bar order is not fair and equitable as the factors in l\/lunford are not met
Fuither, the bar order is an overly broad in scope and unlimited in any Way. A
confirmation of this Proposed Plan Would provide a blanket immunity to all debtors,
insiders, and “and related parties and professionals.” Regarding the l\/lunford elements
to be metz
0 The claims of the Other Palrn House Investors against non-settling, non»debtors
are separate and apart from those of those now seeking settlement Narnely, the
claims of the Other Paiin l-louse lnvestors with regard to KK-PB and Straub
deal With the due diligence that performed or not performed on Robert
Matthews, of vvhich the Other Pairn House Investors vvere and are intended
beneficiaries
o The Other Palrn liouse lnvestors reasonably believe that they are likely to

prevail in their claims against non~debtors (a) KK-PB and Straub concerning

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 6 of 14

due diligence on Matthews prior to the mortgage transaction, (b) New l~iaven
and Laudano given his guilty plea in federal court criminal proceedings in
Connecticut and (c) all others, based on the weight of the evidence and facts
known to date.

0 While the preponderance of litigation in this matter is complex, the litigation
against KK-PB and Straub by the Other Palm l-louse Defendants is not. in
particular, Straub’s sole due diligence on the financial condition of Robert
l\/latthews prior to engaging in the mortgage has been stated under oath as
merely seeing he lives in a nice house in a nice neighborhood (See Straub
deposition at page l9, line 8 -25 and page 20, line l-/i). (Complete transcript
filed as D.E 420 and cited portion attached hereto as Exhibit “A”). Furtiier,
Straub testified he had knowledge l\/latthews had taken EB~S investment funds
regarding the Real Property project (See Straub deposition from Palm Beach
C,ounty Case i\lo. 502014CA011203XXXXMBAN at page 147, line 17 w25 and
page 148, line l-l7 attached hereto as Exhibit “B")

` w 'l`here is no likelihood of depletion of resources of settling defendants Straub,
in particular, has resources to litigate and is collectible
17. The proposed bar order is intended for the benefit of debtor’s insiders and “related
parties and professionals” in that the Other Palrn House lnvestors’ pending claims for
fraud and self-dealing against non~debtors will be permanently enjoined and
extinguished without any potential for recovery.
lS. 'l`his llth Clrcuit, citing in re Airadigm Cornrnunications_ lnc., 5l9 F.3d 640, 657»»»58

(7th Cir. 2008), frowns upon overly broad blanket bars of creditors actions against

l 187907v.l

19.

20.

21.

22.

l 137907v.l

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 7 of 14

nondebtor defendants and debtor insiders See Seaside Eng‘,<r & Surveying, lnc., 780
F.Bd at 1081. In that matter, this Conrt approved a bar order that was narrowly limited
in scope to claims arising out of the Chapter ll case and did not include barring claims
arising out of fraud, gross negligence, or willful misconduct of nondebtors. l_d_.
'l` he proposed bar order here would not only bar claims arising out of the Real Property
in question in the bankruptcy but would permanently extinguish Other Palm House
Investors’ claims against KK-PB, Straub, New Haven, Laudano, and all ‘°related parties
and professionals” for frand, gross negligence, and willful misconduct which are part
of pending litigation
ln addition, Debtor’s Proposed Plan is presented in bad faith as debtor has made no
attempt whatsoever to negotiate or communicate the Proposed Plan with counsel for
the Other Palrn Honse investors in any manner _S§e_ ll U.S.C.A. § l129(a)(3). ln re
Scrubs Car Wash, Inc., 527 B.R. 453 (Bankr. D. Colo. 20l5).
The Other Palm Hotise investors join in on objections to the Proposed Plan 'liled by
Unites States Trustee, Securities and Exchange Commission, and EB»S Clairnants.
CONCLUSION
Debtor’s Proposed Plan is to convey the Real Property to insider KK~PB for cash and
credit considerations well below the market value of the Real Property. in addition,
the debtor requests this Court to confirm the Proposed Plan barring the cher Paim
House investors or any other proposed creditor from bringing or maintaining claims
against debtor, KK~'PB, Straub, New Haven, Landano, and all “related parties and
professionals” for their fraud, gross negligence, and willful misconduct perpetuated

against these Other Palin House Investors. "l`he debtor has failed to meet its burden of

1 187907v.l

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 8 of 14

establishing the Proposed Plan and bar order meet the Justice Oai<s factors, in particular
the fourth and overriding factor that interests of the creditors are paramount and the
Court must provide a proper deference to their reasonable views Rather, the Proposed
Pian is self~serving to the debtor insiders and related parties and not fair and equitable
to the creditors Lastly, the proposed bar order is not narrowly tailored in any regard
and debtor has put forth no evidence this case rises to the level of an “unusual case” in
which bar orders may be confirmed Should the Proposed Plan be contirrned., the
absurd result would occur in which the Other Palrn House investors would be
permanently enjoined from maintaining its claims for fraud while Straub and others

could maintain their claims related to the same transactions and occurrences

Respectfully Submitted,

By: /S/ Gavin N.L. White
Gavin N.L. White, Esqui_re (FBN 537853)
gavin.wh.ite@wilsonelser.corn
Steven C. .lones, Esquire (FBN 107516)
stevenionestir`),wilsonelser.com
WILSON, ELSER, MOSKOWITZ,
EDELi\/IAN & DICKER, LLP
3800 Miami Tower
l.GO Southeast Second Street
Miarni, Fiorida 33131
Telephone: 305-374-4400
Facsimile: 305-57'9-026l
Attr)meys for “Otlzer Palm House
Investors”

Case 18-19441-EPK Doc 555 Filed 02/06/19 Page 9 of 14

CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that on this 6€h day of February ZOlQ, a true and correct copy
of the above and foregoing document was electronically fried with the Clerk of the above styled
Court using Cl\/i/ECF Notice of Electronic Filing to all parties registered to receive electronic
noticing in this case
By: /S/Gcivz'n N.L. Wliz'te
GAVIN N.L. WHITE
Florida Bar No.: 537853 t
gavin.white@wilsonelser.com
STEVEN C. JONBS

Florida Bar No. l 075§6
steven.i ones®.wilsonelser.com

l 187907v.l

CaSe 18-19441-EPK DOC 555 Filed 02/06/19 Page 10 Of 14

EXH|B|T A

©CO`JO\LHrwal-\

N w m m N w w w H w w w H w w w
w o w w w 0 m m 4 m m o w m w o

CaSe 18-19441-EPK DOC 555 Filed 02/06/19 Page 11 Of 14

Case 18-194,41~¥§£`>1< Doc 420 l-°-iled 12/28118 Page 20 ot 250

 

 

Pagel9
territories, Youngstown, Pittsburgh, all the Ma£ia
areas. I ran legitimate companies, and they would
just muscle me, hang me upside»down on bridges and
everything. So that's what happens, I'm a collateral
lender. You bring me $2, I don‘t too much care who
and what you are, because I might take it back.

BY MR. GEORGE:
Q So did you do any financial due diligence

with respect to Bob and Mia Matthews before you began
doing business with them?

MR. SALAZAR: Objeotion to form.

THE WITNESS: I probably followed my normal
procedure, which I explained what it is. I try.
Maybe we did, but I knew these people indirectly.
They‘re living in a $30 million home on the beach.
Trump is buying a $30 million house down the street
from them, selling it for a hundred million dollars.
Thirty million, then he sells it for a hundred
million. I‘m saying they're living in a pretty decent
neighborhood, and we pxobably pledged their house or
think that they got the money to come up with, and he
had a very ~” the guy was worth about 300-some million
dollars, supposedly, like I'm worth billions of
dollars, supposedly. Phew, I don't think so. But

anyway, people "~ you can draw opinions of who and

 

oUnLL;ar'rn a initian Couar RnPoR'rERs, iNC.
(305) 358-ssn

 

kOCO`.'fO\U'I»I>U)NH

m w w N m m H w w w w w w w w H
m h w N w 0 m m 4 m m a w m H o

CaSe 18-19441-EPK DOC 555 Filed 02/06/19 Page 12 Of 14

C&lSe 18-1944,1~§¥31< DOC 420 Fi|ec§ 12/28/18 Page 21 G`f 250

 

 

PachO
what they are. They got two kids: They're married.
They're in Palm Beach County. They‘re not, like, in
some of these places we have to go to to lend money
outside the country.

MR. GEORGE: Mark that as l, please.

(Yhereupon, the document referred to was
marked as Exhibit No. l for identification.)

MR. SALAZAR: Thank you. Can I see ~- give
me one seeond.
BY MR. GEORGE:

Q Mr. Straub, do you need to get your glasses?
I know that's small print and that you use glasses.

A I think they're downstairs, but I can check
and see. I can generally squint at something and read
it. But whatcha got in mind?

Q Well, I'm going to have a number of questions

about this. So why don't we take a break ~~

A Five or six.
Q “~ so that you can get your reading glasses.
A Okay.

MR. GEORGE: Let's go off the record, please.

(Thereupon, a brief recess was taken.)

MR. GEORGE: Can we go back on the record,
please.

BY MR. GEORGE:

 

OUELLETTE & MAULD}N COURT REPORTERS, INC.
(305)358-8875

 

CaSe 18-19441-EPK DOC 555 Filed 02/06/19 Page 13 Of 14

EXHIB|T B

CaSe 18-19441-EPK DOC 555 Filed 02/06/19 Page 14 Of 14

 

Straub, Glenn 07-22-2015
146 its
1 A lt was alter but ne Soemed to have a lot of t i*lorida real estate won't drop down beiow whistle was.
2 money l was seeing him show up all over the place 2 lt was already pretty tow when he got it. But you make
3 Q Did Boio give you a business plan before he 3 a hastard out of it. lt's still a bastard\ § don‘t care
4 closed your deal with him on the Palm Housa'? 4 Wl‘tai it is, and that`$ What that thing became So t:l.ll
5 A l\lo, sorry l probably should have read up 5 up you and you loss the whole fioor, ha said we're going
6 there but l wouldn`t understand l already had a 6 to move them up. the restaurants on the second floor
7 business plan lt was there it was in the building l~le 7 aren't like restaurants on the first ftoor, and you got
8 did lt, ho was going to complete it, l went and got in 8 the older people over thoy're going to come with their
9 and jumped in there and take lt around my own time 9 little wheelchair and their little electric cans nd he
10 period and because l started to change things like do to was he was never in that business hut a ld§g as he had

il you want to buy~~
i2 Q What gave you conlidanco that Boh could do the
iii §ob'?

14 A Becausa it was always going to ha worth what l
15 sold him to him for because | had another guy that was
16 willing to pay me the same amount of money l know

17 i“»'torida real~ostale because l've gone through hundreds
18 of hundreds of mlttlons ct dollar it never seemed to go
19 down it always seemed to go up. Trouble ls when you
20 got yourseli into this government that has to approve

21 things that‘s whom lt tolls because thoy’ll hold you up\

22 hold you up. hold you up so you have to have enough

23 money withstand that lull period until you get ~ l think

24 that‘s what they are going over now supposedly making a
25 |lar, another tlo saying were going to complete and go

 

 

back to the old Ways of the old CO and l'm sayi
that was the same thing l thought you guys w
do anyway but they get carried away wll -

LQGJ‘-|OV€.N'P*{.¢N~»

ii is foitowihg
years lt sea

lget 25 percent down paymentand he`s
' roving the property and ho‘S going to ha

   

19 means with which to finish the project which he didn’t'?
20 MR` DOMB: Form.

21 A ldlcln'tees his checking account instance

22 Elob's hullshit la he`s got all this money in the world

23 and he`s going to complete lt and l'm saying what‘s the

24 Worsa hs's going to do foreclose on a property that‘s

25 going to he worth 10. SSZO million more money. hopefully

 

 

.i_v_\...i....\
O!J>UN-‘

  
 
 
    
   
  
  
  
 
   
  

.a..\
-*CJL£JC¢I“~IG)O\$=‘C\\NM

._\...;..L
P-QJN

21
22
23
2'4
25

sonia monay‘ he had to have some
with a deposit ~~ l know he dlrin`t
year before or a day before the
his BS was telling mo hadgt.’"~.

this and thatand l'm thian l‘ve `_
before so what's ih=-" § S%a

n “;y`i§b§ use ha came up
` y:§§§§ftom a

ad the money and

»'- see money lle5 and

ard these words
happen to me but l

   
  
  
    
 

  

learned
0 laid Bob t . nget£ou to buck Ladano before
you cios d fig ihem?
.§r

| knew him from before t-le was -

 

ANi

-, ey, small potatoes, who cares_ We got Palni House
after we foreclosed on it and whatever hilda could d

 

149

- used phrases like knocked down on or whatever it may
be because sometimes people ~~ |'vo got an energy client
right how and they get paid 15% because their en energy
plan they getpaid €5% of the gross business no matter
how bad the¢anergy is they have a monopoly but they
found out that their bankruptcy was regulated and nonq
regulated so their non-regulated cannot take down t5% so
l've participated in knocking money down which nothing
marathon a markup on something so Ntok probably got a
markup on his cost plus and the more cost plus ha could
have so be it.

Q Dld Bob tall you before ha closed with you
that Nick was going to be the contractor on eite?

A tdon'l think Bob and l had that many
conversations l bet you § don't nova more than one
every two months mayha, hay Glonn, how‘s everything l‘rn
going to do this, l'm going to do that bye-bye |t's a -

~ in other words, ha is just s good salesman and so l
don‘t think we asked Bol:r anything because you're not
going to get a reply you`re going to gee hey the kids
are doing We||. | went to church this morning i went to
church this afternoon l went to church tonight that's
just Sob he just never answers your question

Q Let mo inst understand that before you closed
with Bob --

 

 

¢‘
c
f

 

UN IVERSAL

COURT REPORTING

 

 

 

 

 

 

 

 

 

877.29l .3376
WWW.UCRinC.com

 

